Title: John Bradbury to Thomas Jefferson, 5 March 1812
From: Bradbury, John
To: Jefferson, Thomas


          
                  Sir 
                   
                     New York 
                     5 March 1812
          
		   
		   The term of my mission to Louisiana having expired I arrived here a fortnight ago from St Louis in the hope of receiving my Family in the ensuing Spring: 
		  
		  
		  
		  
		  
		  I am here informed that the Government of the United States have it in contemplation to establish a Botanic Garden at the City of Washington and that no appointment is as yet made of a Person to Superintend it.
          If this information is correct I would willingly offer myself to those in whom the power of making the appointment is Vested, but suppose I am totally unknown to them; If Sir you deem me qualified to fill the Station you will render me greatly your Debtor by making this my wish known to those who have authority in this business—
          I shall only add on this Subject that my extensive acquaintance amongst the Naturalists in Great Britain together with what plants I  have acquired in Louisiana would enable me to assist the establishment considerably
          I ascended the Missouri last Summer to a little above the Mandan Nation; and found the Soil and aspect of the country changed after passing the River Platte and consequently abounding in natural productions almost wholly different from those to the eastward of that River.
			 The Plants which I there collected and which do not appear to
			 be discribed in the last Edition of the Systema Naturæ exceed 100 Species Some of which are beautiful. In Zoology I think I shall add two Species of
			 
                  
                  
                  
                  Crotalus
			 
		   
		  a Talpa 
		   
		  a Sciurus, and
			 
		   
		   
		  
		  
		   
		  an animal with cheek Pouches as Mus Bursorius of Linnæus, but differing from that animal Specifically but 
                  yet agreeing in Generic character and both so much disagreeing with the Genus Mus that I am of opinion they must constitute a new Genus betwixt Mus & Arctomys
          
		  I have an ardent wish to ascend the Arkansas & Red Rivers confident that their Borders would afford a Rich harvest. If I can obtain the Situation mentioned above perhaps an opportunity may be
			 afforded me whether or not there is any probability that I may I beg Sir you will have the goodness to cause me to be informed by Letter to the Post office Newark State of New Jersey 
          I am Sir Your most obliged Servant
                  John Bradbury
        